Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed August 30, 2022 is acknowledged.  Claims 3-4, 10-11 and 33 are cancelled. Claims 1-2, 5, 7-9, 12-14, 30 and 32 are amended. Claims 1-2, 5-9 and 12-32 are pending. Claims 6 and 15-27 are withdrawn with traverse (filed 3/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 25, 2021.
4.	Claims 1-2, 5, 7-9, 12-14 and 28-32 are under examination with respect to SEQ ID NOs: 1 and 4 encoding for SEQ ID NOs: 3 and 6 respectively in this office action.
5.	Applicant’s arguments filed on August 30, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 1-2, 5, 8-9, 11-14 and 28-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 11 and 33.
The rejection of claims 11 and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The rejection of claims 1-2, 7-9, 11-14 and 28-33  under 35 U.S.C. 103 as obvious over Park et al. (US2011/0223140; was issued as US9359592) in view of Bejarano-Escobar et al. (Exp. Eye Res. 2015, 138;22-31. dx.doi.org/10.1016/j.exer.2015.06.021), Elshatory et al. (J. Neurosci. 2007; 27:12707-12720, as in IDS) and Jones et al. (Curr. Opin. Biotechnol. 2016; 40:133-138, cited previously) is withdrawn in response to Applicant’s amendment to the claims, cancellation of claims 11 and 33 and Applicant’s arguments on p. 9-10 of the response and the unexpected results published in the Inventor’s post-filing publication: Yamasaki et al. (iScience 2022).

Claim Rejections/Objections Maintained
In view of the amendment filed on August 30, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-9, 12-14 and 28-32 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-2, 5, 7-9, 12-14 and 28-32 as amended encompass a genus of human retinal progenitor cells with a genus of ISL1 gene that is deleted in part.
On p. 8 of the response, Applicant argues that the rejection should be withdrawn in view of amendment to the claims.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of human retinal progenitor cells with an ISL1 gene that is deleted in part because:
i. The structural and functional relationship or correlation between the claimed ISL1 gene that is deleted in part and the function of ISL1 gene deleted in part in expression of ISL1 or in human retinal progenitors is unknown. 
The claims encompass a genus of structurally and functionally undefined ISL1 gene that is deleted in part. It is unknown what part is deleted in ISL1 gene and whether the deletion in part would result in increasing or decreasing the expression or activity of ISL1 or would result in loss of function of ISL1 gene. Claim 7 encompass deletion of a genus of region comprising an initiation codon. The specification to teach whether deleting any region comprising an initiation codon can result in loss of function of ISL1. 
ii. As previously made of record, the specification only describes mouse retinal cells differentiated from mouse iPS cells having an Nr1::eGFP reporter, wherein the function of an ISL1 and/or BhIhb4  gene in the mouse iPS cells is deleted using a CRISPR/Cas9 system (ISL1 gene-deleted mouse iPS cells, BhIhb4 gene-deleted mouse iPS cells or ISL1 & BhIhb4  gene-deleted mouse iPS cells) (Examples 3-5) or human retinal cells differentiated from human ES cells (Kh-ES1 cells) wherein the function of an ISL1 gene in the human ES cells is deleted using a CRISPR/Cas9 system (ISL1 gene-deleted human ES cells) (Examples 6-9). 
iii. The specification has not disclosed sufficient species for the broad genus of ISL1 gene that is deleted in part and the activity of ISL1 in human retinal progenitor cells. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed human retinal progenitor cells with ISL1 gene that is deleted in part. The specification fails to teach the detailed structures and sequences and characteristics for the activity of the claimed ISL1 gene that is deleted in part in human retinal progenitor cells.
Since the common characteristics/features of ISL1 gene that is deleted in part in the claimed human retinal progenitor cells are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously), Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously) and Bassett et al. (Trends in Neurosci. 2012; 35:565-573), Jones et al. (Curr. Opin. Biotechnol. 2016; 40:133-138) Assawachannanont (Stem Cell Rept. 2014; 2:662-674, as in IDS), Elshatory et al. (J. Neurosci. 2007; 27:12707-12720, as in IDS) and Kuwahara (Nat. Commun. 2015; DOI:10.1038/ncomms7285, as in IDS).
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics of the claimed ISL1 gene that is deleted in part in the claimed human retinal progenitor cells, the specification does not provide adequate written description of the genus of human retinal progenitor cells with an ISL1 gene that is deleted in part because the structurally and functionally relationship or correlation between the ISL1 gene that is deleted in part and the ISL1 gene that is deleted in whole is not known. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of human retinal progenitor cells with an ISL1 gene that is deleted in part, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed human cell population and the claimed culture, pharmaceutical composition or therapeutic agent comprising the claimed cell population have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-2, 5, 8-9, 12-14 and 28-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.


Conclusion


8.	NO CLAIM IS ALLOWED.



ISL1 gene (paragraphs [0138]-[0155])
Human ISL1 gene at a human chromosomal position (locus) "5q11.1" or "15q24.3"
genomic SEQ ID NO:1 (Accesssion No. 3670 (NC_000005.10))
exon nucleotide sequence: SEQ ID NO:2 (Accession No.: NM_002202.2)
Positions 549-1598 of SEQ ID NO:2 encoding SEQ ID NO:3 (Accession No.: NP_002193.2)
Human ISL1 protein
SEQ ID NO:3 (Accession No.: NP_002193.2)

Murine ISL1 gene at a Murine chromosomal position "13D2.3"
genomic SEQ ID NO:4 (Accession No.:16392 (NC_000079.6))
exon nucleotide sequence: SEQ ID NO:5 (Accession No.:NM_021459.4)
positions 267-1316 of SEQ ID NO:5 encoding SEQ ID NO:6 (Accession No.:NP_067434.3) 
Murine ISL1 protein
SEQ ID NO:6 (Accession No.:NP_067434.3)

Human ISL2 gene (ISL1 subtype)
genomic SEQ ID NO:7 (Accession No.:64843(NC_00015.10))
exon nucleotide sequence: SEQ ID NO:8 (Accession No.: NM_145805)
positions 161-1240 of SEQ ID NO:8 encoding SEQ ID NO:9 (Accession No.:NP_665804.1)
Human ISL2 protein
SEQ ID NO:9 (Accession No.:NP_665804.1)
Sequence alignment
SEQ ID NO:3	  1 MGDMGDPPKKKRLISLCVGCGNQIHDQYILRVSPDLEWHAACLKCAECNQYLDESCTCFV 60
SEQ ID NO:6	  1 MGDMGDPPKKKRLISLCVGCGNQIHDQYILRVSPDLEWHAACLKCAECNQYLDESCTCFV 60

SEQ ID NO:3	 61 RDGKTYCKRDYIRLYGIKCAKCSIGFSKNDFVMRARSKVYHIECFRCVACSRQLIPGDEF 120
SEQ ID NO:6	 61 RDGKTYCKRDYIRLYGIKCAKCSIGFSKNDFVMRARSKVYHIECFRCVACSRQLIPGDEF 120

SEQ ID NO:3	121 ALREDGLFCRADHDVVERASLGAGDPLSPLHPARPLQMAAEPISARQPALRPHVHKQPEK 180
SEQ ID NO:6	121 ALREDGLFCRADHDVVERASLGAGDPLSPLHPARPLQMAAEPISARQPALRPHVHKQPEK 180

SEQ ID NO:3	181 TTRVRTVLNEKQLHTLRTCYAANPRPDALMKEQLVEMTGLSPRVIRVWFQNKRCKDKKRS 240
SEQ ID NO:6	181 TTRVRTVLNEKQLHTLRTCYAANPRPDALMKEQLVEMTGLSPRVIRVWFQNKRCKDKKRS 240

SEQ ID NO:3	241 IMMKQLQQQQPNDKTNIQGMTGTPMVAASPERHDGGLQANPVEVQSYQPPWKVLSDFALQ 300
SEQ ID NO:6	241 IMMKQLQQQQPNDKTNIQGMTGTPMVAASPERHDGGLQANPVEVQSYQPPWKVLSDFALQ 300

SEQ ID NO:3	301 SDIDQPAFQQLVNFSEGGPGSNSTGSEVASMSSQLPDTPNSMVASPIEA 349
SEQ ID NO:6	301 SDIDQPAFQQLVNFSEGGPGSNSTGSEVASMSSQLPDTPNSMVASPIEA 349
		
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US2011/0223140; was issued as US9359592) teaches a human cell population for transplant, comprising human retinal cells that are human retinal progenitor cells, and a culture, a pharmaceutical and therapeutic agent comprising the cell population, wherein the retinal cells are derived from pluripotent stem cells (PSCs) including embryonic stem cells (ESCs) and induced pluripotent stem cells (iPSCs), which are related to claims 1-2, 8-9, 12-14 and 28-32 (see abstract; paragraphs [0227]-[0234]; [0238]-[0254]; [0106]-[0108]; [0142]-[0147]; [0170]; [0173] examples 1-8, claims 1-28). Park teaches that the retinal progenitor cells are Rax and Chx10-positive cells as in claim 1 (see abstract; paragraphs [0227]-[0234]; [0238]-[0254]; [0106]-[0108]; [0142]-[0147]; [0170]; [0173] examples 1-8, claims 1-28.). 
Pan et al. (Development, 2008; 135; 1981-1990, doi:10.1242/dev.010751, cited previously) teach an Islet-1 (Isl1)-deleted retina from Isl1-conditional knockout mice. The deletion of Isl1 results in reduction of retinal ganglion cells (RGCs) (see p. 134-135). The Islet-1 (Isl1)-deleted retina disclosed by Pan meets the limitation of the claimed cell population comprising retinal cells with a modified cell-regulating gene, Isl-1 gene recited in claims 1-4, 7-8, 10-13, 28 and 30.
Bejarano-Escobar et al. (Exp. Eye Res. 2015, 138;22-31. dx.doi.org/10.1016/j.exer.2015.06.021, cited previously) teach that ISL1 mRNA and protein is never detected in the photoreceptor layer (see p. 29, 2nd col., 4.5 Isl1 expression in the photoreceptor cell layer). 
Elshatory et al. (J. Neurosci. 2007; 27:12707-12720, as in IDS) teach an Islet-1 (ISL-1)-deleted retina from ISL-1-conditional knockout mice and that the Islet-1 (Isl1)-deleted retina contains a cell population comprising retinal cells including retinal progenitor cells with a deletion of ISL-1 gene and that the deletion of ISL-1 gene only affects and controls the numbers of different types of retinal cells but does not affect their development. 
Jones et al. (Curr. Opin. Biotechnol. 2016; 40:133-138, cited previously) teach that genetic engineering hPSCs by CRSPR methods provides genetic correction and functional switch to control the function of differentiated cells can achieve optimal therapeutic outcomes for cell transplant and therapy (see p. 135-136).
Bramblett et al. (Neuron 2004; 43:779-793, as in IDS) teach a Bhlhb4-deleted retina from Isl1-conditional knockout mice. The deletion of Bhlhb4results in reduction of rod bipolar cells (RB) (see abstract; p. 782-791). The Bhlhb4-deleted deleted retina disclosed by Bramblett meets the limitation of the claimed cell population comprising retinal cells with a modified cell-regulating gene, Bhlhb4 gene, recited in claims 1-4, 7-8, 10-13, 28 and 30.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
September 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649